        Case: 3:21-cv-00240-bbc Document #: 4 Filed: 04/21/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DONALD LEE MAINS,
                                                                          ORDER
                             Plaintiff,
                                                                         21-cv-240-bbc
              v.

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Donald Lee Mains has filed a new civil action in which he claims that he is

entitled to greater benefits from the Social Security Administration. Plaintiff’s claims and

arguments are the same as those he raised in a previous case, Mains v. Saul, 18-cv-881-bbc,

which was dismissed because plaintiff had failed to show that he was challenging a final

agency decision or that he was entitled to any additional benefits. That dismissal was

affirmed by the Court of Appeals for the Seventh Circuit. Mains v. Saul, 821 F. App’x 636,

637 (7th Cir. 2020), reh’g denied (Oct. 23, 2020).

       The claims that plaintiff asserts in his new case have been resolved already, and his

attempt to raise them again is barred by the doctrines of issue and claim preclusion. Those

doctrines prohibit litigants from raising claims or legal issues that have been, or could have

been, litigated in a previous action. Allen v. McCurry, 449 U.S. 90, 94 (1980). Accordingly,

plaintiff’s complaint will be dismissed. The court will take no action on any future motions

that plaintiff files in this case in which he seeks reconsideration, relief from judgment or to

                                              1
        Case: 3:21-cv-00240-bbc Document #: 4 Filed: 04/21/21 Page 2 of 2




reopen this case to raise claims that were already resolved in his previous case.



                                          ORDER

       IT IS ORDERED that

       1. Plaintiff Donald Lee Mains is DENIED leave to proceed on any claim in this case,

and this case is DISMISSED.

       2. The court will take no action on any future motions that plaintiff files in this case

in which he seeks reconsideration, relief from judgment or to reopen this case to raise claims

that were already resolved in his previous case.

       3. The clerk of court is directed to enter judgment accordingly and close this case.



       Entered this 21st day of April, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           BARBARA B. CRABB
                                           District Judge




                                               2
